Case: 12-11581         Date Filed: 09/07/2012   Page: 1 of 7

                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11581
                                        Non-Argument Calendar
                                      ________________________

                             D.C. Docket No. 2:11-cv-00355-UA-DNF



ROBERT MCSPARIN,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellant,

                                                  versus

BARBARA A. MCSPARIN,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (September 7, 2012)

Before BARKETT, PRYOR, and FAY, Circuit Judges.

PER CURIAM:

         Robert McSparin, proceeding pro se, appeals the dismissal of his complaint
                Case: 12-11581      Date Filed: 09/07/2012      Page: 2 of 7

against his ex-wife, Barbara McSparin (“Barbara”), brought under 38 U.S.C.

§ 5301, the Uniformed Services Former Spouses’ Protection Act (“FSPA”), 10

U.S.C. § 1408, the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C.

§ 12101 et seq., and state law. On appeal, McSparin challenges the district court’s

conclusion that his claims were barred by the Rooker-Feldman1 doctrine. For the

reasons stated below, we affirm.

                                              I.

       McSparin’s complaint alleged the following facts. McSparin, a completely

disabled veteran who was receiving disability benefits from the federal

government, filed a petition for divorce against Barbara in a Florida court in 2004.

The parties entered into a mediated settlement agreement, in which McSparin

agreed to pay permanent periodic alimony, and his veteran benefits were

considered in determining the amount of alimony. McSparin concluded that the

agreement violated federal and state law prohibiting the division of veterans’

disability benefits, and he filed a motion in the state trial court to vacate the

alimony requirement, citing 38 U.S.C. § 5301. The trial court denied his motion,

reasoning that McSparin agreed to pay alimony, that the source of the alimony was



       1
        Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S. Ct. 149, 68 L. Ed. 362 (1923); D.C. Court
of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303, 75 L. Ed. 2d 206 (1983).

                                              2
              Case: 12-11581     Date Filed: 09/07/2012   Page: 3 of 7

entirely up to him, and that the court did not violate “any Federal Law” in

enforcing the settlement agreement. Subsequently, McSparin filed a motion for

modification of alimony, again citing § 5301, but the trial court refused to grant

the relief he requested. McSparin appealed this decision to the Florida appellate

court, which affirmed without an opinion. He then appealed to the Florida

Supreme Court, which dismissed the appeal on December 15, 2010, with a

mandate that no motion for rehearing would be entertained.

      In his federal complaint, filed on June 21, 2011, McSparin alleged that

Barbara and the Florida courts ignored federal and state law by considering his

disability benefits in determining the amount of alimony to be paid each month.

Specifically, he alleged a violation of 38 U.S.C. § 5301, the ADA, and a Florida

statute regarding the protection of disabled veterans. He also mentioned the

FSPA, but did not explicitly assert a claim for relief under that statute. McSparin

requested declaratory and injunctive relief, as well as various unspecified

damages, and he asked the district court to reverse the Florida court’s decision on

the amount of alimony he was required to pay.

      Barbara filed an amended motion to dismiss the complaint, arguing, in

relevant part, that McSparin’s claims were barred by the Rooker-Feldman doctrine

because he was asking the district court to review the state court decision and

                                          3
                 Case: 12-11581        Date Filed: 09/07/2012        Page: 4 of 7

overrule it. McSparin responded that his complaint did not ask the district court to

review the state court decision, but only sought relief from Barbara’s

discrimination and violation of federal laws. He also contended, among other

things, that the Florida courts ignored federal law.

       The district court agreed with Barbara and granted her motion to dismiss,

finding that it lacked jurisdiction over McSparin’s federal claims under the

Rooker-Feldman doctrine. The court then declined to exercise supplemental

jurisdiction over his state law claim. McSparin now appeals.2

                                                 II.

       We review de novo a district court’s dismissal of a complaint for lack of

jurisdiction. Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009). The

Rooker-Feldman doctrine provides that “lower federal courts are precluded from

exercising appellate jurisdiction over final state-court judgments.” Id. at 1268


       2
          In his notice of appeal, McSparin specified only the district court’s final dismissal
order, but in his brief to this Court, he also challenges several of the court’s prior orders denying
his motions for a default judgment against Barbara. Because McSparin did not mention these
orders in his notice of appeal, and nothing on the face of the notice indicates his intent to appeal
them, we lack jurisdiction to review those prior orders. See White v. State Farm Fire & Cas. Co.,
664 F.3d 860, 863-64 (11th Cir. 2011) (stating that we lack jurisdiction to review district court
orders not specified in an appellant’s notice of appeal, “unless the overriding intent to appeal
these orders is readily apparent on the face of the notice” (quotation omitted)). Furthermore,
nowhere in his brief does McSparin challenge, or even mention, the district court’s refusal to
exercise supplemental jurisdiction over his state claim, and, therefore, he has abandoned the
issue. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (stating that, while we read
pro se briefs liberally, a pro se litigant abandons issues that he fails to brief on appeal).

                                                 4
               Case: 12-11581     Date Filed: 09/07/2012    Page: 5 of 7

(quotation omitted). The Supreme Court explained that the Rooker-Feldman

doctrine is confined to “cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S. Ct.
1517, 1521-22, 161 L. Ed. 2d 454 (2005); Nicholson, 558 F.3d at 1274. The

doctrine applies to federal claims raised in state court and to claims that are

“inextricably intertwined” with the state court judgment, but it does not apply to

claims that the plaintiff did not have a reasonable opportunity to raise in the state

court proceedings. Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009). “A

claim is inextricably intertwined if it would effectively nullify the state court

judgment, or it succeeds only to the extent that the state court wrongly decided the

issues.” Id. (citation and quotations omitted).

      In this case, the district court did not err in finding that the Rooker-Feldman

doctrine deprived it of jurisdiction over McSparin’s lawsuit. It is undisputed that

McSparin lost in state court and that the final state court judgment occurred when

the Florida Supreme Court dismissed his appeal in December 2010, prior to his

filing the instant complaint in June 2011. See Nicholson, 558 F.3d at 1279

(holding that, for the Rooker-Feldman doctrine to apply, the federal suit must

                                           5
               Case: 12-11581     Date Filed: 09/07/2012   Page: 6 of 7

commence after all state appellate proceedings have ended). Furthermore, in his

complaint, McSparin claimed that the state courts injured him by refusing to grant

him the relief he requested with respect to his alimony payments, in violation of

federal and state law, and he invited the district court to review and reject the state

court judgments. In fact, McSparin specifically asked the district court to reverse

the Florida courts’ decision regarding the alimony payments. Thus, in the words

of Exxon Mobil, McSparin was a “state-court loser[] complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.”

See Exxon Mobil Corp., 544 U.S. at 284, 125 S.Ct. at 1521-22.

      Even if McSparin had failed to raise some of his current federal claims in

state court, this would not preclude the application of the Rooker-Feldman

doctrine. See Casale, 558 F.3d at 1260. His claims were inextricably intertwined

with the state court judgment because, by raising them in the district court, he

essentially sought to nullify the state court decision regarding his alimony

payments, and nothing suggests that he lacked a reasonable opportunity to raise all

of his claims in state court. See id. Thus, the Rooker-Feldman doctrine barred

McSparin’s federal claims, and the district court correctly dismissed them for lack

of jurisdiction. See Exxon Mobil Corp., 544 U.S. at 284, 125 S.Ct. at 1521-22;

                                           6
               Case: 12-11581     Date Filed: 09/07/2012    Page: 7 of 7

Nicholson, 558 F.3d at 1274; Casale, 558 F.3d at 1259-61 (concluding that the

Rooker-Feldman doctrine deprived the district court of jurisdiction over the

plaintiff’s claim that, in prior state court proceedings, the state court violated the

FSPA when it enforced a provision in his divorce decree requiring him to pay his

ex-wife half of his military retirement pay). Accordingly, we affirm.

      AFFIRMED.




                                           7